 Case 3:20-cv-03065-M-BK Document 31 Filed 08/16/21                Page 1 of 1 PageID 245



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


DARRELL MCKELLER,                              §
             PLAINTIFF,                        §
V.                                             §        CASE NO. 3:20-CV-03065-M-BK
                                               §
LVNV FUNDING, LLC AND CAPITAL                  §
ONE N.A.,                                      §
              DEFENDANTS.                      §

    ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Plaintiff’s case is DISMISSED WITH PREJUDICE.

       SO ORDERED this 16th day of August, 2021.
